DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 USC 121:
Claims 1-5, drawn to a method for computerized arrangement for forecasting how a business will perform under potential scenarios including identifying an outcome or impact of a proposed change or estimating what changes are needed to accomplish desired goal(s) or outcome(s), including techniques such as change impact analysis or return on investment, classified in G06Q10/06375.
Claim 6, drawn to a system for a computerized arrangement for evaluation of a model or other abstract representation of real work in order to understand or optimize a work process, classified in G06Q10/0633.
Claims 7-10, drawn to a model/method for a computerized arrangement for simulation of a business operation or a function; or a document and giving a machine (in its broadest sense) the ability of adapting or evolving according to experience gained by the machine. A machine in its broadest sense is understood as either an "abstract machine" or a physical one (i.e. a computer), classified in G06Q10/067 and G06N20/00.
Claims 11-16, drawn to a method for a computerized arrangement for the routing or approving of projects between workforce units or for organizing and managing of resources, e.g. people, in such a way that a planned undertaking is completed within defined scope, quality, time, and cost constraints, classified in G06Q10/103.
Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination II has separate utility such as where users need to earn business value, or equivalent "money", by achieving (completing, delivering) as many items from the backlog, where said participants can alter organization structure, prioritize backlog items, plan, and operational parameters. Said organization structure alterations include: - Defining multiple teams - Defining multiple ARTs (Groups) - Moving people into, or out of, teams and ARTs - Modifying team structures in order to reduce cross team dependencies Said prioritization backlog activities include: - Different prioritization of given backlog - Setting concurrency limits on backlog execution (reducing WIP limit) - Investing more budget/effort in preparation of backlog Where the said system is geared to provide various scenarios for the participants to commit and deliver as many work items from the backlog.
Inventions I and III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination III has 
Inventions I and IV are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination IV has separate utility such as automatic application of the learning model recommendations in the organization's operational systems. Where said computerized method automatically controls the operational systems of the organizations, (feedback loop).
Inventions II and III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination III has separate utility such as a learning work model which automatically improves the organization work model based on data collected by sensors/agents from the various organization's operational systems.
Inventions II and IV are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination IV has separate utility such as automatic application of the learning model recommendations in the organization's operational systems. Where said 
Inventions IV and III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination III has separate utility such as a learning work model which automatically improves the organization work model based on data collected by sensors/agents from the various organization's operational systems.
	The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
	The above mentioned separate utilities present distinctive subject matter that would have to be individually searched and would not necessarily present itself via a single generic search of a particular class/subclass. Applicant's divergent claiming places a significant burden on the Examiner’s search in that even though the inventions may fall within the same class/subclass, each the features will singularly require significant time to search. Additional search time via the employment of 
	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.	
	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623